Opinión disidente emitida por la
Jueza Asociada Señora Fiol Matta.
Disiento de la opinión mayoritaria, ya que contrario a lo allí expresado, entiendo que el caso de epígrafe es evidentemente académico. Por esa razón, me abstengo de exponer mis criterios sobre los fundamentos expresados en la opinión, a excepción de lo siguiente que, responsablemente, debo señalar. La opinión mayoritaria no hace un análisis completo de las amplias facultades delegadas a la Administración de Reglamentos y Permisos a través de los Arts. 25 y 28 de su ley orgánica, 23 L.P.R.A. secs. 71x y 72. Además, tampoco hace el balance objetivo entre los intereses indivi*680duales afectados y el interés gubernamental protegido que nuestra jurisprudencia requiere para determinar el proceso de ley debido a un ciudadano ante una actuación gubernamental. Específicamente, la opinión mayoritaria no toma en consideración el interés legítimo que tiene el Estado en prevenir la construcción inminente de una obra permanente sobre posibles bienes de dominio público.